Case 18-12382-mdc      Doc 37    Filed 02/14/19 Entered 02/14/19 09:32:42          Desc Main
                                 Document     Page 1 of 1


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


   ________________________________________________________________________
   In Re:                              :
          Wanda Perez-Arjona           :     Case No.:   18-12382MDC
                                       :
   Debtor(s)                           :     Chapter




     CERTIFICATE OF NO RESPONSE TO MOTION TO SELL REAL ESTATE
                      FREE AND CLEAR OF LIENS



           I, Brad J. Sadek, Esquire, hereby certify that no answer, objection, or other
   responsive pleading or request for hearing has been filed within the time allowed by law
   pertaining to the Motion to Sell Real Estate filed at Docket Number 35.



   Dated: February 14, 2019
                                                      ______________________________

                                                      /S/Brad J. Sadek, Esquire

                                                      Sadek & Cooper Law Offices, LLC
                                                      1315 Walnut Street, #302
                                                      Philadelphia, PA 19107
                                                      215-545-0008
